DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on June 24, 2022, in which claims 1-6, and 8-20 are presented for further examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims 1, 13 and 18 recite “determining whether the source schema set representation or the destination schema set representation is empty; and in accordance with a determination that at least one of the source schema set representation or the destination schema set representation are not empty: performing set operations on the source schema set representation and destination schema set representation to identify any support changes between the destination schema and the source schema; and generating and transmitting a support notification to a user of either the first API or the second API, the support notification identifying at least one of the first API or the second API and identifying any support changes identified as a result of the set operations”. However, the claims are indefinite under the condition when the source schema set representation or the destination schema set representation is not empty. 
Second, there is no detail explanation is provided of what constitute the source or destination schema set representation to be empty/ not empty.
Third, the claims recite “performing set operations on the source schema set representation and destination schema set representation”. It is unclear as what operations that have been performed on the source schema set representation and destination schema set representation to identify any support changes between the destination schema and the source schema. The claims will be indefinite under the condition when the set operation on the source schema set representation and destination schema set representation does not identify a change.

Claims 1, and 13 recites the limitation "the support notification". There is insufficient antecedent basis for this limitation in the claims.

The dependent claims 2-6, 8-12, 14-17 and 19-20 are rejected for incorporating the deficiency of their respective base claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, claim 1 is directed to a method. Claim 13 is directed to a system. Claim 18 is directed to a non-transitory computer-readable storage media. Each of the claims falls under one of the four statutory classes of invention.
If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Claim 1 as an example recites:
accessing a source schema defining a first API; accessing a destination schema defining a second API different from the first API;
processing the source schema to generate a source schema set representation;
processing the destination schema to generate a destination schema set representation;
determining whether the source schema set representation or the destination schema set representation is empty; and in accordance with a determination that at least one of the source schema set representation or the destination schema set representation are not empty:
performing set operations on the source schema set representation and destination schema set representation to identify any support changes between the destination schema and the source schema; and
generating and transmitting a support notification to a user of either the first API or the second API, the support notification identifying at least one of the first API or the second API and identifying any support changes identified as a result of the set operations.
Claim 13 recites:
one or more processors;
one or more non-transitory computer-readable storage media storing sequences of instructions which, when executed by the one or more processors, cause the one or more processors to:
access a source schema defining a first application programming interface (API);
access a destination schema defining a second API different from the first API;
process the source schema to generate a source schema set representation; process the destination schema to generate a destination schema set representation;
determine whether the source schema set representation or the destination schema set representation is empty; and
in accordance with a determination that at least one of the source schema set representation or the destination schema set representation are not empty:
perform set operations on the source schema set representation and destination schema set representation to identify any support changes between the destination schema and the source schema; and
generate and transmitting a support notification to a user of either the first API or the second API, the support notification identifying at least one of the first API or the second API and identifying 

Claim 18 as an example recites:
when executed by one or more processors, cause the one or more processors to:
access a source schema defining a first application programming interface (API);
access a destination schema defining a second API different from the first API;
process the source schema to generate a source schema set representation;
process the destination schema to generate a destination schema set representation;
determine whether the source schema set representation or the destination schema set representation is empty; and
in accordance with a determination that at least one of the source schema set representation or the destination schema set representation are not empty:
perform set operations on the source schema set representation and destination schema set representation to identify any support changes between the destination schema and the source schema; and
generate a support notification to a user of either the first API or the second API in respect of any support changes identified.
Claims 1, 13 and 18 recite the limitations “determine whether the source schema set representation or the destination schema set representation is empty” in claims 1, 13 and 18:
“identify any support changes between the destination schema and the source schema” in claims 1, 13 and 18; and
“generate a support notification to a user of either the first API or the second API in respect of any support changes identified” in claims 1, 13 and 18, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “a schema support notification informing a recipient of a notification”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “a schema support notification informing a recipient of a notification” language, “determining”, in the context of this claim encompasses the user mentally analyzing information, or manually with the aid of pen and paper.
Similarly, the limitation of “identifying” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “a schema support notification informing a recipient of a notification”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “i a schema support notification informing a recipient of a notification” language, “identify”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper.
Finally, the limitation of “generating” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “a schema support notification informing a recipient of a notification”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “a schema support notification informing a recipient of a notification” language, “generating”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “access a source schema defining a first application programming interface (API); access a destination schema defining a second API different from the first API; process the source schema to generate a source schema set representation; process the destination schema to generate a destination schema set representation”. The limitations “access a source schema defining a first application programming interface (API); access a destination schema defining a second API different from the first API; process the source schema to generate a source schema set representation; process the destination schema to generate a destination schema set representation”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).
The limitation “transmitting a support notification to a user of either the first API or the second API, the support notification identifying at least one of the first API or the second API and identifying any support changes identified as a result of the set operations”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05 (2)).
In addition, the claimed “memory” and “processor” are also seen as generic computer component storing data performing generic functions without an inventive concept as such does not amount to significantly more than the abstract idea. The claimed :memory” and “processor” are interpreted as being recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component and even if the claims recite in the affirmative.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(ID) (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAPE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPO2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPO2d at 1092- 93). The claim is not patent eligible.
Applicant is reminded that a statutory claim would recite an automated machine implemented method or system with specific structures for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, claims 1, 13 and 18 are directed to an abstract idea.
The dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein: the support changes identified include one or more added support changes; and the support notification indicates that one or more values that were not accepted under the source schema are accepted under the destination schema”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 14 and 19, since they also recite limitations that further elaborate on the abstract idea.

Claim 3 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim 3 recites the same abstract idea of claim 1. The claim recites the additional limitation of “determining a first intersection between the destination schema set representation and a complement of a second intersection between the source schema set representation and the destination schema set representation”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 15, since they also recite limitations that further elaborate on the abstract idea.

Claim 4 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim 4 recites the same abstract idea of claim 2. The claim recites the additional limitation of “processing the added support set to generate an added support schema; and including the added support schema in the support notification”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 5 is dependent on claim 4 and includes all the limitations of claim 4. Therefore, claim 5 recites the same abstract idea of claim 4. The claim recites the additional limitation of “generating an added support example using the added support schema; and including the added support example in the support notification”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 6 is dependent on claim 4 and includes all the limitations of claim 4. Therefore, claim 6 recites the same abstract idea of claim 6. The claim recites the additional limitation of “wherein if the added support set is an empty set the support notification indicates that no added support changes were identified”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein: the support changes identified include one or more removed support changes; and the support notification indicates that one or more values that were accepted under the source schema are not accepted under the destination schema”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 16 and 20, since they also recite limitations that further elaborate on the abstract idea.

Claim 9 is dependent on claim 8 and includes all the limitations of claim 8. Therefore, claim 9 recites the same abstract idea of claim 8. The claim recites the additional limitation of “determining a first intersection between the source schema set representation and a complement of a second intersection between the source schema set representation and the destination schema set representation”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 17, since they also recite limitations that further elaborate on the abstract idea.

Claim 10 is dependent on claim 8 and includes all the limitations of claim 8. Therefore, claim 10 recites the same abstract idea of claim 8. The claim recites the additional limitation of “processing the removed support set to generate a removed support schema; and including the removed support schema in the support notification”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 11 is dependent on claim 10 and includes all the limitations of claim 10. Therefore, claim 11 recites the same abstract idea of claim 8. The claim recites the additional limitation of “generating a removed support example using the removed support schema; and including the removed support example in the support notification”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim 12 is dependent on claim 10 and includes all the limitations of claim 10. Therefore, claim 12 recites the same abstract idea of claim 10. The claim recites the additional limitation of “wherein if the removed support set is an empty set the support notification indicates that no removed support changes were identified”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Felsted et al., (hereinafter “Felsted”) US 6,915,287 in view of Seshadri et al., (hereinafter “Seshadri”) US 2004/0002958 and Schulz et al., (hereinafter “Schulz”) US 2007/0016632.
As to claim 1, Felsted discloses a computer implemented method for generating a schema support notification, the method comprising:
accessing a source schema defining a first application programming interface (API) (see col.4, lines 27-31, acquiring a source schema);
accessing a destination schema defining a second API different from the first API (see col.4, lines 27-31, acquiring a destination schema);
processing the source schema to generate a source schema set representation (see col.4, lines 32-39, and col.8, lines 60-65, generating a list of source object class record based on the source schema);
processing the destination schema to generate a destination schema set representation (see col.4, lines 54-62, generating a list of source object class record based on the destination schema);
performing set operations on the source schema set representation and destination schema set representation to identify any support changes between the destination schema and the source schema (see col.7, lines 25-44, comparing a selected record from the record list to find a matching or partially matching record to determine whether or how the destination schemas needs to be modified in order to be compatible with the source schema);
However, Felsted does not disclose the claimed generating a support notification in respect of any support changes identified.
On the other hand, Seshadri discloses the claimed “generating and transmitting a support notification to a user of either the first API or the second API, the support notification identifying at least one of the first API or the second API and identifying any support changes identified as a result of the set operations” (see [0035], [0070], [0092], [0435], [0643], and [0647]-[0649], uses of event submission APIs to implement event provider functionality, wherein the function of a subscription application is to match incoming data with the set of user subscriptions to determine what notifications need to be delivered, and wherein the notification services API provides an interface to assist developers, wherein the notification services API uses managed code classes to allow users to add, update, and delete information, and the schema for notification sinks provides for the manner by which the notification devices communicate semantic information about their nature and capabilities with the notification engine and/or other components of the system).
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the system of Felsted to create a support notification in respect of any support changes identified in order to enable highly scalable and efficient notification system.
Neither Felsted nor Seshadri discloses the claimed determining whether the source schema set representation or the destination schema set representation is empty; and in accordance with a determination that at least one of the source schema set representation or the destination schema set representation are not empty:
However, Schulz discloses the claimed determining whether the source schema set representation or the destination schema set representation is empty (see [0241], determining whether changes exist on the server contains an empty data type parameter, if so the data type’s array result will contain only the data type for which changes exist on the server); and in accordance with a determination that at least one of the source schema set representation or the destination schema set representation are not empty (see [0241], determining whether changes exist on the server contains a non-empty data type parameter, if so the same array will be returned with no changes, pending record or exchange status specific for each data type).
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the combined system of Felsted of Seshadri to determine whether the source schema set representation or the destination schema set representation is empty; and in accordance with a determination that at least one of the source schema set representation or the destination schema set representation are not emptying in order maintain data consistency.

As to claim 13, claim 13 is a system for performing the method claim 1 above. It is rejected under the same rationale.
As to claim 18, claim 18 is a non-transitory computer-readable storage media having stored therein instructions for executing the method claim 1 above. It is rejected under the same rationale.

Claims 2-6, 8-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Felsted et al., (hereinafter “Felsted”) US 6,915,287 in view of Seshadri et al., (hereinafter “Seshadri”) US 2004/0002958 and Schulz et al., (hereinafter “Schulz”) US 2007/0016632in further in view of Satyanarayana US 10,616,337.
As to claim 2, the combination of Felsted, Seshadri, and Schulz discloses the invention as claimed, except for the claimed wherein: the support changes identified include one or more added support changes; and the support notification indicates that one or more values that were not accepted under the source schema are accepted under the destination schema.
On the other hand, Satyanarayana discloses the computer implemented method of claim 1, wherein: the support changes identified include one or more added support changes; and the support notification indicates that one or more values that were not accepted under the source schema are accepted under the destination schema (see col.7, lines 31-34, identify suitable mappings between some tables defined in the source database schema and some tables defined the target database schema).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Felsted, Seshadri, and Schulz to include one or more added support changes; and the support notification indicates that one or more values that were not accepted under the source schema are accepted under the destination schema in order to creating the scripts much more quickly than compared to the time required using the conventional approach.

As to claim 3, the combination of Felsted, Seshadri, and Schulz discloses the invention as claimed, except for the claimed wherein the set operations performed to identify added support changes comprise: determining a first intersection between the destination schema set representation and a complement of a second intersection between the source schema set representation and the destination schema set representation
On the other hand, Satyanarayana discloses the computer implemented method of claim 2, wherein the set operations performed to identify added support changes comprise: determining a first intersection between the destination schema set representation and a complement of a second intersection between the source schema set representation and the destination schema set representation (see col.7, lines 1-34, the first table is to be preliminary mapped to the3 second table when the titles pf the two tables correspond to one another, which the creation of the preliminary mappings between the tables defined in the source database schema and the table in the destination database schema).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Felsted, Seshadri, and Schulz to determine a first intersection between the destination schema set representation and a complement of a second intersection between the source schema set representation and the destination schema set representation in order to creating the scripts much more quickly than compared to the time required using the conventional approach.

As to claim 4, the combination of Felsted, Seshadri, and Schulz discloses the invention as claimed, except for the claimed wherein performing set operations to identify added support changes generates an added support set, and wherein the method further comprises: processing the added support set to generate an added support schema; and including the added support schema in the support notification.
On the other hand, Satyanarayana discloses the computer implemented method of claim 2, wherein performing set operations to identify added support changes generates an added support set, and wherein the method further comprises: processing the added support set to generate an added support schema; and including the added support schema in the support notification (see col.1, lines 61-67 and col.2, lines 1-14, additions, removals, or changes to the mappings between entities defined in the database schemas by generating scripts that, when executed over the source database, cause data in the source database to be migrated to the destination database, where subsequently scripts are automatically constructed in accordance with the mappings).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Felsted, Seshadri, and Schulz to generate an added support schema; and including the added support schema in the support notification in order to creating the scripts much more quickly than compared to the time required using the conventional approach.

As to claim 5, the combination of Felsted, Seshadri, and Schulz discloses the invention as claimed, except for the claimed generating an added support example using the added support schema; and including the added support example in the support notification.
On the other hand, Satyanarayana discloses the computer implemented method of claim 4, further comprising: generating an added support example using the added support schema; and including the added support example in the support notification (see col.1, lines 61-67 and col.2, lines 1-14, additions, removals, or changes to the mappings between entities defined in the database schemas by generating scripts that, when executed over the source database, cause data in the source database to be migrated to the destination database, where subsequently scripts are automatically constructed in accordance with the mappings).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Felsted, Seshadri, and Schulz to generate an added support example using the added support schema; and including the added support example in the support notification in order to creating the scripts much more quickly than compared to the time required using the conventional approach.

As to claim 6, the combination of Felsted, Seshadri, and Schulz discloses the invention as claimed, except for the claimed wherein if the added support set is an empty set the support notification indicates that no added support changes were identified.
On the other hand, Satyanarayana discloses the computer implemented method of claim 4, wherein if the added support set is an empty set the support notification indicates that no added support changes were identified (see col.1, lines 61-67 and col.2, lines 1-14, additions, removals, or changes to the mappings between entities defined in the database schemas by generating scripts that, when executed over the source database, cause data in the source database to be migrated to the destination database, where subsequently scripts are automatically constructed in accordance with the mappings).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Felsted, Seshadri, and Schulz to determine if the added support set is an empty set the support notification indicates that no added support changes were identified in order to creating the scripts much more quickly than compared to the time required using the conventional approach.

As to claim 8, the combination of Felsted, Seshadri, and Schulz discloses the invention as claimed, except for the claimed wherein: the support changes identified include one or more removed support changes; and the support notification indicates that one or more values that were accepted under the source schema are not accepted under the destination schema.
On the other hand, Satyanarayana discloses the computer implemented method of claim 1, wherein: the support changes identified include one or more removed support changes; and the support notification indicates that one or more values that were accepted under the source schema are not accepted under the destination schema (see col.3, line 37-46, 52-67, a script is generated based upon mappings that are approved and wherein a preliminary mappings has a missing mapping or an incorrect mapping).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Felsted, Seshadri, and Schulz to include one or more removed support changes; and the support notification indicates that one or more values that were accepted under the source schema are not accepted under the destination schema in order to creating the scripts much more quickly than compared to the time required using the conventional approach.

As to claim 9, the combination of Felsted, Seshadri, and Schulz discloses the invention as claimed, except for the claimed wherein the set operations performed to identify removed support changes comprise: determining a first intersection between the source schema set representation and a complement of a second intersection between the source schema set representation and the destination schema set representation
On the other hand, Satyanarayana discloses the computer implemented method of claim 8, wherein the set operations performed to identify removed support changes comprise: determining a first intersection between the source schema set representation and a complement of a second intersection between the source schema set representation and the destination schema set representation (col.4, lines 15-37).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Felsted, Seshadri, and Schulz to determine a first intersection between the source schema set representation and a complement of a second intersection between the source schema set representation and the destination schema set representation in order to creating the scripts much more quickly than compared to the time required using the conventional approach.

As to claim 10, the combination of Felsted, Seshadri, and Schulz discloses the invention as claimed, except for the claimed wherein performing set operations to identify removed support changes generates a removed support set, and wherein the method further comprises: processing the removed support set to generate a removed support schema; and including the removed support schema in the support notification.
On the other hand, Satyanarayana discloses the computer implemented method of claim 8, wherein performing set operations to identify removed support changes generates a removed support set, and wherein the method further comprises: processing the removed support set to generate a removed support schema; and including the removed support schema in the support notification (col.4, lines 15-37, generating a script that removed the existing schema to update to a new schema that conforms with a new version schema).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Felsted, Seshadri, and Schulz to generate a removed support schema; and including the removed support schema in the support notification in order to creating the scripts much more quickly than compared to the time required using the conventional approach.
As to claim 11, the combination of Felsted, Seshadri, and Schulz discloses the invention as claimed, except for the claimed generating a removed support example using the removed support schema; and including the removed support example in the support notification
On the other hand, Satyanarayana discloses the computer implemented method of claim 10, further comprising: generating a removed support example using the removed support schema; and including the removed support example in the support notification (col.4, lines 15-37, generating a script that removed the existing schema to update to a new schema that conforms with a new version schema).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Felsted, Seshadri, and Schulz to generate a removed support example using the removed support schema; and including the removed support example in the support notification in order to creating the scripts much more quickly than compared to the time required using the conventional approach.

As to claim 12, the combination of Felsted, Seshadri, and Schulz discloses the invention as claimed, except for the claimed wherein if the removed support set is an empty set the support notification indicates that no removed support changes were identified.
On the other hand, Satyanarayana discloses the computer implemented method of claim 10, wherein if the removed support set is an empty set the support notification indicates that no removed support changes were identified (see fig.3, col.10, lines 54-57, an indicator is removed from the selected mapped tables pane, and thus a mapping identified by the mapping component is to be deleted).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Felsted, Seshadri, and Schulz to determine if the removed support set is an empty set the support notification indicates that no removed support changes were identified in order to creating the scripts much more quickly than compared to the time required using the conventional approach.

As to claims 14-17, claims 14-17 are system for performing the method claims 2-6 and 8-12 above. They are rejected under the same rationale.

As to claims19-20, claims 19-20 are non-transitory computer-readable storage media having stored therein instructions for executing the method claims 2-6 and 8-12 above. They are rejected under the same rationale.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,980,993, 7548932, 7613722, and 7613702 (involved in schemas for a notification platform and related information services)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 24, 2022